UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6487



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ORION ROSS HARDEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-97-70099, CA-01-991-7)


Submitted:   July 18, 2002                 Decided:    July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Orion Ross Harden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orion Ross Harden appeals the district court’s orders denying

relief on his 28 U.S.C. § 2241 (1994) petition and denying his

motion for reconsideration.   We have reviewed the record and the

district court’s opinion and orders and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    United States v.

Harden, Nos. CR-97-70099; CA-01-991-7 (W.D. Va. Jan. 7, 2002 & Feb.

26, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2